Citation Nr: 9924829	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to use of 
medication prescribed for service-connected hypertension, is 
well grounded.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1986, including service in the Republic of Vietnam, and his 
decorations include the Air Force Outstanding Unit Award with 
Valor device and two Bronze Oak Leaf Clusters.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied, as not well grounded, the 
veteran's claim of entitlement to direct service connection 
for diabetes mellitus.  Thereafter, in an October 1995 rating 
action, the RO also denied as not well grounded the veteran's 
claim for diabetes mellitus, which he claimed as secondary to 
treatment for his service-connected hypertension.  The 
veteran timely appealed these determinations to the Board.  
During the course of this appeal, the veteran's claims folder 
was transferred from the Houston, Texas, RO to the Newark, 
New Jersey, RO.

In May 1999, the veteran appeared in Washington, DC, for a 
hearing conducted by the undersigned Board Member.  At the 
hearing, the veteran noted that he had filed a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), and had selected the Texas Veterans 
Commission as his representative.  He stated, however, that, 
during the course of the appeal, he had relocated to New 
Jersey, and that, since that time, had elected to represent 
himself for the remainder of the appeal.  At the hearing, he 
also submitted pertinent evidence, which was accompanied by a 
waiver of RO consideration, directly to the Board.  See 
38 C.F.R. § 20.1304(c) (1998).  That evidence will be 
considered by the Board in connection with the instant 
appeal.





FINDINGS OF FACT

1.  The service medical records show that the veteran was 
diagnosed as having hypertension during his period of 
military service, and that, during this time, the disability 
was treated with hydrochlorothiazide (HCTZ).

2.  Service connection for hypertension was established, 
effective August 1, 1986.

3.  The medical evidence shows that, subsequent to his 
discharge from active duty, the veteran continued to treat 
his hypertension with HCTZ.

4.  Medical treatise evidence has been submitted that 
indicates that HCTZ has been found to produce diabetes 
mellitus in non-diabetic individuals.

5.  The veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Further, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury. .. " 38 C.F.R. 
§ 3.310(a) (1998); Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection the degree of aggravation to a nonservice-
connected disorder that is proximately due to or the result 
of a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Under such circumstances, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran contends that service connection is 
warranted on a direct basis because his diabetes mellitus had 
its onset in service.  Alternately, he claims entitlement on 
a secondary basis, on the ground that he developed the 
disability as a result of medication he used to treat his 
service-connected hypertension.  A review of the medical 
evidence reflects that, both during and subsequent to 
service, the veteran treated his service-connected 
hypertension with HCTZ.  

The service medical records show that the veteran was 
diagnosed on numerous occasions as having hypertension.  
Further, those records reflect that the disability was 
treated with HCTZ for several years.  Indeed, on this basis, 
in November 1986, the RO established service connection for 
hypertension, effective August 1, 1986.  Moreover, the post-
service medical evidence reveals that the veteran continued 
to treat his hypertension with HCTZ.

Significantly, in September 1995, the veteran submitted 
medical treatise evidence that indicates that HCTZ is a drug 
that has been found to be diabetogenic, i.e., it has been 
shown to produce diabetes mellitus in non-diabetic 
individuals.  In this regard, the Board notes that United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) has held that 
where medical treatise evidence, standing alone, discusses 
generic relationships with a degree of certainty, under the 
facts of a specific case, such evidence can provide the 
requisite medical nexus to establish the threshold level of 
plausibility and thus render the claim well grounded.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the generic 
medical evidence is sufficient because it establishes that 
there is a possible relationship between the use of HCTZ, 
which the evidence shows the veteran used to treat his 
service-connected hypertension, and the subsequent 
development of diabetes mellitus.  Accordingly, the Board 
finds that the veteran has submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus; to 
this extent, the claim is granted.


ORDER

As evidence of a well-grounded claim for service connection 
for diabetes mellitus has been presented, the appeal is 
granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus, the 
RO must now consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, additional 
development is warranted.  Under the circumstances of this 
case, the VA's duty to assist requires that he be afforded a 
VA examination with respect to this disability which takes 
should take into account the records of the veteran's prior 
medical history, and includes an opinion as to the etiology 
of his diabetes mellitus before a decision concerning his 
appeal can be made.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  In 
addition, prior to having the veteran undergo such an 
examination, the RO should obtain and associate with the 
claims folder any pertinent outstanding medical records.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records, dated since February 
1995, from the Wilford Hall United States 
Air Force Medical Center, from any VA or 
other service department facility, 
especially in or near New Jersey, as well 
as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination, 
by an appropriate specialist, to 
determine the current nature, etiology, 
and extent of his diabetes mellitus.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review the 
service medical records and all pertinent 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
mellitus is related to complaints, 
findings, diagnosis or treatment noted 
during service, to specifically include 
his use of HCTZ to treat his service-
connected hypertension.  If the physician 
concludes that there is no etiological 
relationship, then he or she should state 
whether the service-connected 
hypertension (or treatment therefor) 
aggravates the veteran's diabetes 
mellitus, and, if so, the level 
of disability that is attributable to 
such aggravation.  The physician must set 
forth all examination findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for diabetes mellitus, on a direct basis 
as well as secondary to his service-
connected hypertension, on the basis of 
all pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







